Name: Commission Regulation (EEC) No 3474/92 of 1 December 1992 amending Regulation (EEC) No 1341/92 increasing to 600 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 92 Official Journal of the European Communities No L 351 /5 COMMISSION REGULATION (EEC) No 3474/92 of 1 December 1992 amending Regulation (EEC) No 1341/92 increasing to 600 000 tonnes the quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1341 /92 Q, as amended by Regulation (EEC) No 2096/92 (6), opened a standing invitation to tender for the export of 400 000 tonnes of durum wheat held by the Italian intervention agency ; whereas, in a communication of 8 October 1992, Italian informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of durum wheat held by the Italian intervention agency for which a standing invitation to tender for export has been opened should be increased to 600 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1341 /92 must therefore be amended ; Article 1 Article 2 of Regulation (EEC) No 1341 /92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 600 000 tonnes of durum wheat to be exported to all third countries. 2 . The regions in which the 600 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1341 /92 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 202, 9. 7. 1982, p. 23. (4) OJ No L 288 , 18 . 10 . 1991 , p. 21 0 OJ No L 145, 27. 5 . 1992, p. 15. (6) OJ No L 210, 25. 7. 1992, p. 12. No L 351 /6 Official Journal of the European Communities 2. 12. 92 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Agrigento 1 162 Alessandria 3 403 Ancona 32 431 Ban 89 088 Bologna 6 406 Cagliari 13 492 Caltanissetta 11 584 Catania 12 524 Catanzaro 25 815 Crotone 22 640 Cuneo 6 570 Ferrara 66 845 Firenze 2 500 Foggia 52 816 Frosinone 1 430 La Spezia 1 983 Latina 992 Livorno 1 6 234 Macerata 6 193 Matera 9 000 Messina 2 872 Napoli 1 0 000 Oristano 2 739 Palermo 14 602 Parma 9 169 Perugia 1 740 Pesaro 5 062 Potenza 5 750 Ravenna 32 660 Reggio Emilia 1 542 Roma 11 000 Rovigo 17 152 Siena 20 799 Siracusa 3 908 Terni 1 012 Torino 8 577 Trapani 2 047 Treviso 10 057 Verona 2 366 Viterbo 53 838'